443 F.2d 1359
DEMICH, INC., et al., Plaintiffs-Appellees,v.John J. FERDON et al., Defendants-Appellants.Alex DeRENZY, Plaintiff-Appellee,v.Thomas CAHILL et al., Defendants-Appellants,The People of the State of California, Intervening Defendant-Appellant.Les A. NATALI, Plaintiff-Appellee,v.The MUNICIPAL COURT OF the CITY AND COUNTY OF SAN FRANCISCO et al., Defendants-Appellants.
Nos. 24959-24961.
No. 24976.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Clifford K. Thompson, (argued), Deputy Atty. Gen., Evelle J. Younger, Cal. Atty. Gen., Thomas M. O'Connor, City Atty., San Francisco, Cal., for defendants-appellants.
Clifford K. Thompson (argued), Deputy Atty. Gen., Evelle J. Younger, Cal. Atty. Gen., John Jay Ferdon, S. F. District Atty., Jerome T. Benson, Asst. Dist. Atty., San Francisco, Cal., for defendants-appellants Municipal Court of City and County of San Francisco and others.
Michael Kennedy (argued), of Kennedy & Rhine, Paul N. Halvonik, Jerome B. Falk, Jr., San Francisco, Cal., for plaintiffs-appellees Demich, Inc., and others.
Carter Jay Stroud (argued), Berkeley, Cal., for plaintiff-appellee DeRenzy.
American Civil Liberties Union, San Francisco, Cal., amicus curiae.
Kenneth C. Zwerin (argued), San Francisco, Cal., for plaintiff-appellee Natali.
On remand from 401 U.S. 990, 91 S.Ct. 1223, 28 L.Ed.2d 528, which vacated 9 Cir., 426 F.2d 643.
Before MERRILL, ELY and CARTER, Circuit Judges.


1
The Supreme Court has remanded the subject actions to this court for reconsideration "in light of Perez v. Ledesma, 401 U.S. 82, [91 S.Ct. 674, 27 L.Ed.2d 701], decided February 23, 1971." Ferdon v. Demich, Inc., 401 U.S. 990, 91 S.Ct. 1223, 28 L.Ed.2d 528 (1971). Under the facts of these cases, including the allegations of "harassment" and "bad faith" prosecution, we think it appropriate that the District Court should be allowed the opportunity for the required reconsideration in the first instance. To afford the District Court that opportunity, the causes are


2
Remanded.